Citation Nr: 1527097	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to February 19, 2013 and in excess of 70 percent since February 19, 2013 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to March 2005 and from May 2006 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 50 percent evaluation effective November 8, 2008.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued an April 2014 rating decision granting an increased evaluation of 70 percent for PTSD effective February 19, 2013.  The Veteran continues to appeal for a higher evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran has been awarded a total disability evaluation based on individual unemployability (TDIU) due to his service-connected PTSD, effective February 19, 2013.  Although the evidence, as discussed in detail below, shows that the Veteran may be entitled to a TDIU for an earlier period of time, the Board finds that such a claim would be moot under Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Unlike the situation in Bradley, the evidence, including the Veteran's own statements, do not demonstrate that the Veteran's other service-connected disabilities prevent him from securing or maintaining substantially gainful employment.  Therefore, the Board will not address whether the Veteran is entitled to a TDIU prior to February 19, 2013 as it has been rendered moot.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through April 2014, which have been considered by the RO in the April 2014 supplemental statement of the case.


FINDINGS OF FACT

1.  Prior to September 2, 2010, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.  

2.  As of September 2, 2010, the Veteran's PTSD is most appropriately characterized by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to September 2, 2010, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  As of September 2, 2010, the criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA psychiatric examinations in September 2010 and April 2013.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's PTSD has been currently evaluated as 50 percent disabling, effective November 8, 2008, and as 70 percent disabling, effective February 19, 2013, under 38 C.F.R. § 4.130, Diagnostic 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

The Veteran reported that he had been too disabled to work since November 2008 because of his PTSD.  He was last employed part-time earning $300 per month.  He had completed two years of community college since he became too disabled to work.  He said he had difficulty in class due to his memory issues and problems being around people.  See October 2010 Notice of Disagreement and February 2013 VA Form 21-8940.  

VA treatment records from September 2009 to August 2010 reflect the Veteran's regular mental health treatment for PTSD and depression symptoms.  The VA treating psychologist noted that the Veteran had anxiety attacks two to three times per week, difficulty falling asleep due to nightmares occurring on a nightly basis, decreased appetite, feelings of hopelessness, guilt about Iraq, sad mood, anhedonia, fatigue, poor concentration, avoidance behavior, diminished interest in activities, and detachment from others.  See November 2009 VA treatment record.  The Veteran also had daily recurrent and intrusive thoughts about his combat-related stressors, daily recurrent nightmares, dissociative flashbacks two to three times a week triggered by loud noises and crowds, and physiological reactivity (e.g., rush of adrenalin and panic attacks) in response to stimuli associated with the combat-related stressor.  Id.  The Veteran expressed his increased arousal with irritable and angry outbursts, hypervigilance, and exaggerated startle response.  Id.  The Veteran explained that he had worked as a bouncer in bars where he hoped that someone would start a fight.  See November 2009 Vet Center Intake.  Every night, the Veteran got drunk to numb his feelings making it easier to socialize; it also decreased his anger so he could relax and laugh.  See December 2009 VA treatment record.  He said that he was also more likely to engage in physical fights while drinking.  See March 2010 VA treatment record.  In pursuit of his bachelor's degree for nutrition, the Veteran had reported successfully completed one semester of college and was starting his next semester with a full course load.  See January 2010 VA treatment record.  Most of the Veteran's GAF scores were at 50, with one single 58 GAF score.  

At a September 2010 VA examination, the Veteran reported his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran was casually and neatly dressed; was attentive and cooperative during the examination; had normal, but soft spoken speech; was full oriented excepted for the day of the week; had an anxious mood and blunted affect; was able to perform minimal personal hygiene; and had problems with impulse control especially while drinking.  There was no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, and no real homicidal ideation.  The VA examiner did note that the Veteran had thoughts of violence toward others (i.e., engaged in fights with people where people lost consciousness and needed ambulances; and felt better after he had a fight).  The Veteran's suicidal ideation was frequent, but was found to be vague without a specific plan, other than using a gun on himself.  The VA examiner diagnosed the Veteran with chronic PTSD (GAF score of 45), severe, recurrent major depressive disorder (MDD) (GAF score of 50), and alcohol abuse (GAF score of 50).  Based on the effect of the Veteran's PTSD and depression, the VA examiner found that the Veteran's occupational and social functioning caused total impairment.  The Veteran had been unable to hold several jobs due to his loss of control and fighting (i.e., last job as bouncer lasted two months when he was fired for fighting too much).  The Veteran was further isolated and withdrawn as he found it difficult to be around crowds (i.e., stopped attending school because he could not tolerate being around other people; did shopping late at night or early in the morning to avoid people; avoided his family; had no close relationships; and stopped going to the gym).  The VA examiner found that the Veteran was independent of others to perform activities of daily living and was capable of managing his own finances.  

VA treatment records from October 2010 to February 2013 VA treatment records document the Veteran's mental health treatment for PTSD, MDD and chronic alcohol abuse.  In October 2010, the Veteran had withdrawn from his college courses, because he could not concentrate or deal with the crowds; he felt more relaxed since leaving school.  See October 2010 VA treatment records.  He had returned to college in the fall of 2011 with a new major in business management, but he later reported that he was failing a few courses, including one course where he had "forgotten to go the final exam."  See August 2011, October 2011, November 2011, and January 2012 VA treatment records.  In April 2012, the Veteran had dropped all but one of his college courses.  See April 2012 VA treatment record.  The Veteran's VA treating psychologist found that the Veteran had significant difficult passing his college classes due to his inability to concentrate, poor motivation, depressed mood with suicidal ideation, and social anxiety.  See June 2012 VA treatment record.  

To generate income, the Veteran had engaged in stock day trading, which he enjoyed; but, he lost money, had a lack of funds to continue, and found it caused him to reinforce negative thoughts about himself.  See October 2010, November 2010, and December 2010 VA treatment records.  For several months, the Veteran was working part-time as a bouncer.  See March 2011, May 2011, June 2011, August 2011, October 2011, November 2011, December 2011, and January 2012 VA treatment records.  Since he had a tendency to seek out violence and his job often resulted in him assaulting others, the Veteran's VA treating psychologist recommended that he find new employment.  See October 2011, November 2011, February 2012, and April 2012 VA treatment records.  Although the Veteran recognized that his alcohol use increased his tendency toward violence and limited such use while working as a bouncer, he reconsidered his employment when he got into an incident with a patron, which resulted in the man being knocked unconsciousness with a brain aneurysm and requiring intensive care treatment.  See October 2010, March 2011, August 2011, November 2011, February 2012 VA treatment records.  The Veteran was charged with aggravated assault, which was later dismissed.  See May 2012 state warrant and June 2012 and August 2012 VA treatment records.  The Veteran said that his aggressive behavior was an adrenalin rush and intoxicating.  See March 2011, May 2011, and November 2011 VA treatment records.  

During this period, the Veteran's GAF scores ranged from 41 to 65.  See October 2010, November 2010, December 2010, January 2011, February 2011, March 2011, April 2011, May 2011, June 2011, July 2011, August 2011, October 2011, December 2011, January 2012, February 2012, June 2012, August 2012, and February 2013 VA treatment records.  His GAF scores were consistently assigned at 45 on the lower end and at 55 on the higher end.  Id.  

An October 2010 employer's statement noted that the Veteran had worked during the spring season from February 2009 to June 2009 as a floor staff member.  The employer stated that they terminated the Veteran's employment after several incidents involving sudden, aggressive, and violent outbursts.  

In an April 2013 VA Form 21-4192, the Veteran's employer, a security company, documents that the Veteran was employed part-time from April 2010 to February 2011, during which he earned $5000.  The employer wrote that the Veteran was sometimes overly aggressive.  The Veteran was terminated following his charge for a felony assault.  The employer stated that he was a liability. 

At an April 2013 VA examination, the VA examiner noted that the Veteran's medication had reduced his symptoms to two to three nightmares a week, impaired sleep of four to six hours a night, and daily depression.  The VA examiner also noted that the Veteran continued to experience symptoms of flashbacks (two to three times a week); intrusive thoughts and recollections of combat (daily); avoidance of watching anything to do with the war or military; avoiding crowds; hypervigilance; exaggerated startle response; difficulty with concentration and memory; and being easily provoked into anger and rage.  The Veteran still drank alcohol two to three times a week until intoxicated or drunk.  

Upon an objective evaluation, the April 2013 VA examiner found that the Veteran was casually and neatly dressed; was attentive and cooperative with the examiner; had normal, but softly spoken speech; oriented to everything but the date; had a sad mood and blunted affect; had poor impulse control; had an intact memory; and was able to perform minimal personal hygiene.  No thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, or homicidal ideation was reported.  The VA examiner found that the Veteran also had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideations.  The VA examiner found that, since the Veteran's last VA examination, his mental health symptoms had shown mild improvement, but his occupational and social functioning remained totally impaired.  He had limited social support as he had a few Army buddies, but no intimate relationships.  The Veteran had not been able to maintain employment for more than a few months at a time and had repeated proneness to fighting and aggression.  The Veteran had missed half of his classes and only passed his courses with C's and D's, because he was in a vocational rehabilitation program.  The VA examiner concluded that the Veteran would be unable to successfully maintain any type of job for any length of time.  The Veteran was assigned a GAF score of 50 for his PTSD and depression.  

VA treatment records in February 2014 and April 2014 document that the Veteran was performing poorly in school and had dropped out.  

Based on a careful review of all of the evidence, the Board finds that, prior to September 2, 2010 (the date of a VA examination finding that the veterans symptoms manifest total occupational and social impairment ), the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 70 percent rating, which requires deficiencies is most areas.  Indeed, while the Veteran did have employment issues during this period, the evidence shows that the Veteran was able to successfully complete a semester of college, albeit with difficulty.  In order to have achieved this, the Board finds that the Veteran's symptoms must not have manifested the next higher level of severity because of the significant interactions necessary with teachers, administrators, cohorts, and the ability to understand and complete the academic requirements.  Moreover, the Veteran's GAF scores during this period reflected mostly moderate symptoms, which are commensurate with the rating criteria for 50 percent rating.  In view of these factors, the Board finds that prior to September 2, 2010, the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent.  

However, as of September 2, 2010 and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is more appropriately characterized by total occupational and social impairment.  The Board finds most significant that both the September 2010 and April 2013 VA examiners found that the Veteran's level of occupational and social functioning was totally impaired due to his PTSD symptoms.  The Board finds it significant that by October 2010, contemporaneous with the September 2010 examination, the Veteran was reported to have withdrawn from college studies.  Furthermore, the April 2013 VA examiner found mild improvement in the Veteran's symptoms since his September 2010 VA examination, despite his medication.  Finally, the Veteran's GAF scores assigned by both VA examiners and in his VA treatment records reflect mostly severe symptoms during this period.  Overall, the Board finds that the Veteran's PTSD symptoms are of such a frequency, severity, and duration as those described in the 100 percent rating criteria.  

Thus, the Board concludes that, prior to September 2, 2010, the Veteran's PTSD is no more than 50 percent disabling, and as of September 2, 2010, the Veteran's PTSD is 100 percent disabling.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 2, 2010, entitlement to an evaluation in excess of 50 percent for PTSD is denied.  

As of September 2, 2010, entitlement to a 100 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


